Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  131382                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  _________________________________________                                                                  Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  IN RE SAMANTHA NICOLE CLIFFORD                                                                      Stephen J. Markman,
  and ZACHARY WILLIAM CLIFFORD, Minors. 	                                                                            Justices
  _________________________________________
  DEPARTMENT OF HUMAN SERVICES,

          Petitioner-Appellee, 

  v        	                                                       SC: 131382
                                                                   COA: 266606
                                                                   St. Joseph CC
                                                                   Family Division: 04-000869-NA
  DENNIS CLIFFORD,

            Respondent-Appellant, 

  and
  TERESA JO CLIFFORD, 

            Respondent.                        


  _________________________________________/

        On order of the Court, the application for leave to appeal the May 11, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2006                       _________________________________________
           s0620                                                              Clerk